The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of the decree in the proceeding (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on the appeal from the order would have been brought up for review on the appeal from the decree. However, since the appendix filed by the appellant is inadequate to enable this Court to render an informed decision on the merits, the appeal from the decree must be dismissed (see Miller v Cruise Fantasies, Ltd., 74 AD3d 921 [2010]; Marcantonio v Picozzi, 46 AD3d 522 [2007]). Dillon, J.E, Dickerson, Chambers and Miller, JJ., concur.